PER CURIAM.
A jury found the appellant guilty of (1) unlawful possession of a narcotic drug, and (2) unlawful sale of a narcotic drug. This appeal is from the judgment of guilty and the sentence of ten years in prison. We affirm.
Four of appellant’s eight assignments of error are devoted to rulings upon the sufficiency of the evidence. Our reading of the record convinces us that the evidence was not only sufficient but was overwhelming in support of the jury’s verdict.
The remaining assignments are directed to rulings upon the admissibility of evidence and the denial of a motion for mistrial. None of the assignments argued present reversible error.
*400Appellant has attempted to present a point directed to the denial of his motion to suppress the physical evidence seized at the time of his arrest. This point is not supported by an assignment of error. In addition the record does not contain a motion to suppress the evidence upon the same ground as that alleged on appeal.
No error appears. The judgment and sentence are affirmed.
Affirmed.